Citation Nr: 0122054
Decision Date: 09/04/01	Archive Date: 12/03/01

DOCKET NO. 97-23 027               DATE SEP 04, 2001

On appeal from the Department of Veterans Affairs Regional Office
in St. Louis, Missouri

THE ISSUE

Entitlement to an increased evaluation for post-traumatic stress
disorder (PTSD), currently evaluated as 70 percent disabling.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Appellant and his wife

ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel

INTRODUCTION

The veteran had active service from February 1942 to October 1945,
January 1946 to March 1947, and from February 1948 to April 1950.

This matter comes before the Board of Veterans' Appeals (BVA or
Board) on appeal from a March 1995 rating decision of the
Department of Veterans Affairs (VA) Regional Office (RO) in St.
Louis, Missouri, which denied an evaluation in excess of 10 percent
for PTSD. An April 1997 rating decision granted a 70 percent
evaluation for this disorder, but as this was not the highest
evaluation available under the schedular criteria, it is still a
viable issue for appellate consideration by the Board. AB v. Brown,
6 Vet. App. 35, 38 (1993).

The Board remanded this claim for further development in January
1998, which has since been completed. One issue then on appeal was
entitlement to a total disability rating based upon individual
unemployability due to service-connected disorders. A November 1998
rating decision granted that benefit, which is thus no longer
before the Board.

FINDING OF FACT

The veteran's service-connected PTSD is manifested by occupational
and social impairment with deficiencies in most areas, and it
precludes his ability to obtain or retain employment.

CONCLUSION OF LAW

The schedular criteria for a 100 percent evaluation for PTSD have
been met. 38 U.S.C.A. 1155 (West 1991); 38 C.F.R. 4.16(c), 4.131,
4.132, Diagnostic Code 9411 (1996).

2 -

REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the President
signed into law the Veterans Claims Assistance Act of 2000 (VCAA).
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114
Stat. 2096 (2000), now codified at 38 U.S.C.A. 5102, 5103, 5103A,
5107 (West Supp. 2001). This newly enacted legislation provides,
among other things, for notice and assistance to claimants under
certain circumstances. VA has also revised the provisions of 38
C.F.R. 3.159 effective November 9, 2000, in view of the new
statutory changes. See 66 Fed. Reg. 45620-45632 (August 29, 2001).
Where laws or regulations change after a claim has been filed or
reopened and before the administrative or judicial process has been
concluded, the version most favorable to the appellant will apply
unless Congress provided otherwise or has permitted the Secretary
of Veterans Affairs to do otherwise and the Secretary has done so.
See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

After reviewing the claims folder, the Board finds that there has
been substantial compliance with the assistance provisions set
forth in the new law and regulation. In this case the veteran has
been informed of the requirements to successfully prosecute his
claim. He was provided photocopies of January and February 1995
rating decisions that declined to grant an evaluation in excess of
10 percent for his service-connected PTSD. The veteran was provided
a statement of the case, containing the criteria for evaluating
neurotic disorders, such as PTSD, in March 1995, and numerous
supplemental statements of the case thereafter. An April 1997
rating decision found this disorder to be 70 percent disabling
under a revised set of criteria used to evaluate psychiatric
disorders, and the veteran was informed of that decision later that
month. The Board finds that the veteran has thus been fully
informed of the information necessary to establish his claim.

The veteran has been provided numerous VA examinations during the
course of this claim, including a fee-basis February 1998
psychological examination and an April 1998 psychiatric
examination, obtained as a result of the Board's January 1998
remand. The RO has also obtained the veteran's psychiatric
treatment records. For

- 3 -

these reasons, the Board finds that the heightened duty to assist
mandated by the Act has been met.

By way of background, the veteran's separation document from his
first period of active service showed that his principle military
occupational specialty was as a rifleman, and that he participated
in the Normandy, Northern France, Rhineland and Central Europe
campaigns. This document also shows that he received a Purple Heart
for wounds received in combat against the enemy. A separation
qualification record from that same period of service showed that
while overseas as a rifleman, the veteran loaded, aimed and fired
a rifle to destroy enemy personnel and assist in capturing and
holding enemy positions. He also used other hand weapons, such as
an automatic rifle, a rocket launcher, a rifle grenade, a trench
knife and hand grenades against the enemy.

Service medical records show that in June 1944, the veteran
suffered a lacerating wound to the neck from shrapnel in Cherbourg,
France. A United States medical officer removed the fragment while
both were temporarily captured by the enemy. In October 1944, the
veteran suffered a shell blast concussion in Foret de Parroy,
France.

A September 1992 rating decision granted service connection for
PTSD based upon the veteran's combat service and a June 1992 VA
examination report that reflected that he had PTSD as a result of
this service. A 10 percent disability evaluation was assigned. The
RO received this current claim for an increased evaluation in
December 1994.

Extensive VA psychiatric treatment records have been obtained
during the course of this claim, reflecting ongoing treatment for
PTSD. In substantial part, these records do not reflect a level of
disability different from that shown in numerous VA examinations,
and a detailed discussion of these records would not lead to a more
complete Board decision. These records are thus not discussed in
depth here.

- 4 -

The veteran informed an RO hearing officer in May 1995 that crowds
made him nervous, and that he did not like it when people got
behind him, as for example, in a fast food restaurant. He also
discussed problems related to pressure, and he stated that he would
not attend Fourth of July fireworks. The veteran's wife testified
that the veteran's sleep was interrupted by nightmares.

At the time of a September 1995 VA examination, the veteran
responded that he got along "great" with people, but the examiner
stated that the veteran's insight left something to be desired.
Memory and concentration were diminished, and the examiner
characterized the veteran as "concrete." He also reported
nightmares.

The veteran was afforded another VA examination in February 1997.
He informed that examiner that his nightmares were becoming worse.
The examiner stated that not only did the veteran present evidence
of PTSD, he stated that this was becoming worse. Since the last
examination, the veteran and his wife described the occurrence of
a flashback whereby he disassociated from reality, and felt himself
to be reliving his combat experiences. The examiner stated that
this was a new symptom, reflective of worsening. The veteran
reported hypervigalence, and he suffered a tremor, which the
examiner attributed to anxiety. Mild difficulties with short-term
memory and calculations were also related, which the examiner
attributed to PTSD. The examiner also noted that the veteran was in
poor health, and that these physical limitations also caused
increasing demoralization. A Global Assessment of Functioning (GAF)
score of 35 was related by the examiner. Largely as a result of
these examination results, the RO awarded the 70 percent disability
evaluation in the April 1997 rating decision.

The January 1998 Board remand asked the RO to afford the veteran
another VA examination to determine the extent of the veteran's
PTSD within the nomenclature of the VA rating schedule and to
determine the extent that this service-connected disorder impacted
his ability to perform substantially gainful employment. The RO
more than adequately complied with this request by initially
providing a fee-basis psychological examination in February 1998.
The veteran informed that examiner that his stressors included
being shelled while going through a cemetery in France,

- 5 -

being attacked by German shepherds, and pulling a fatally wounded
comrade from a foxhole in France.

The examiner stated that the veteran's affect was blunted, and his
mood suggested depression. The examiner stated that the veteran's
treatment records included anti- hallucination medication. While
characterized as cooperative during the interview the examiner
related that the veteran lived an isolated lifestyle. The veteran
was provided testing to determine the extent of symptoms, and the
examiner stated that results did not show evidence of
magnification. This examiner summarized that the veteran's PTSD
diagnosis was consistent with symptoms, such as irritability,
hypervigilance, and exaggerated startle response, and his combat
service. However, he was not psychotic, did not have gross
impairment in communication, or present persistent danger of harm
to himself or others. While acknowledging that the veteran also had
severe physical problems, this examiner stated that the veteran's
PTSD, standing alone, would preclude substantially gainful
employment. A GAF score of 35-50 was provided along Axis V.

The veteran's final VA examination was provided in April 1998. That
examiner largely repeated the findings of the February 1998 fee-
basis examiner. The veteran reported being nervous easily, and
having nightmares three or four times per week. As with the
February 1998 fee-basis examiner, this examiner stated that the
veteran's symptoms, including nightmares and a decrease in activity
levels, were worsening, despite treatment. Thinking and reasoning
were disrupted, and social relationships were extremely limited. As
with the other examiner, this examiner also noted that the veteran
had serious, nonservice-connected health problems, but his anxiety
impacted on cognitive and social functioning to the point of
precluding employment. A GAF score of 39 was listed along Axis V.

The VA utilizes a rating schedule as a guide in the evaluation of
disabilities resulting from all types of diseases and injuries
encountered as a result of or incident to military service. The
percentage ratings represent, as far as can practicably be
determined, the average impairment in earning capacity resulting
from such diseases and injuries and their residual conditions in
civil occupations.

- 6 -

See 38 U.S.C.A. 1155; 38 C.F.R. 4.1. It is thus essential, both in
the examination and in the evaluation of disability, that each
disability be reviewed in relation to its history. See 38 C.F.R.
4.1. However, the current level of disability is of primary
concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Where
there is a question as to which of two evaluations shall be
applied, the higher evaluation will be assigned if the disability
picture more nearly approximates the criteria required for that
rating. Otherwise, the lower rating will be assigned. 38 C.F.R. 4.7
(2000).

During the pendency of this claim the VA changed the rating
schedule for rating the severity of a psychoneurosis. See 61 Fed.
Reg. 52695-52702 (1996). Previous to November 7, 1996, in assessing
the severity of a psychoneurosis, such as PTSD, the effect of the
disorder on the veteran's ability to interact on both a social and
industrial level, as confirmed by the current clinical findings,
was considered. Social inadaptability, however, was evaluated only
as it affected or impaired industrial adaptability. See 38 C.F.R.
4.132, Diagnostic Code 9411, Note (1) (1996). As discussed above,
the veteran is currently evaluated as 70 percent disabled as a
result of his PTSD.

A 70 percent evaluation for PTSD was warranted where the ability to
establish and maintain effective or favorable relationships with
people was severely impaired, and the psychoneurotic symptoms were
of such severity and persistence that there was severe impairment
in the ability to obtain or retain employment. A 100 percent
evaluation was warranted where the attitudes of all contacts except
the most intimate are so adversely affected as to result in virtual
isolation in the community. A 100 percent rating required total
incapacitating psychoneurotic symptoms bordering on gross
repudiation of reality and disturbed though or behavioral process
associated with almost all daily activities, such a fantasy,
confusion, panic, and explosions of aggressive energy resulting in
a profound retreat from mature behavior. The veteran must have been
demonstrably unable to obtain or retain employment. 38 C.F.R.
4.132, Diagnostic Code 9411 (1996).

- 7 -

In addition, prior to October 8, 1996, 38 C.F.R. 4.16(c) provided
that when, as in this case, the only compensable service connected
disorder was a psychiatric disorder assigned a 70 percent
evaluation, and the mental disorder precluded securing or following
substantially gainful employment, a 100 percent schedular
evaluation was to be assigned (emphasis added).

Under the revised schedular criteria effective November 7, 1996, a
70 percent evaluation envisions a occupational and social
impairment with deficiencies in most areas, such as work, school,
family relations, judgment, thinking, or mood, due to such symptoms
as: suicidal ideation; obsessional rituals which interfere with,
routine activities; speech intermittently illogical, obscure, or
irrelevant; near- continuous panic or depression affecting the
ability to function independently; appropriately and effectively;
impaired impulse control (such as unprovoked irritability with
periods of violence); spatial disorientation; neglect of personal
appearance and hygiene; difficulty in adapting to stressful
circumstances (including work or a worklike setting); and an
inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted when there is total
occupational and social impairment, due to such symptoms as: gross
impairment in thought processes or communication; persistent
delusions or hallucinations; grossly inappropriate behavior;
persistent danger of hurting self or others; intermittent inability
to perform activities of daily living (including maintenance of
minimal personal hygiene); disorientation to time or place; memory
loss of names of close relatives, own occupation, or own name. 38
C.F.R. 4.130, Diagnostic Code 9411 (2000). The revised schedular
criteria incorporate the Diagnostic and Statistical Manual of
Mental Disorders, Fourth Edition.

Under Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991), when a law
changes during the pendency of a claim, the law most favorable to
the veteran is to be applied.

8 -

As noted in the introduction, a November 1998 rating decision found
that the veteran's service-connected PTSD rendered him individually
unemployable under 38 C.F.R. 4.16. That rating decision also
continued the 70 percent schedular evaluation. Upon review of the
claims file, the Board finds that an evaluation of 100 percent for
PTSD is warranted under the old rating criteria.

Psychiatric examinations in recent years show that the veteran's
PTSD is productive of total industrial impairment. The most recent
VA psychiatric examination resulted in a GAF score of 39, which is
consistent with an inability to work. Such has already been
established as the veteran is in receipt of a total compensation
rating based on individual unemployability.

As noted above, 38 C.F.R. 4.16(c) provided for a 100 percent
schedular evaluation for a psychiatric disorder when, as in this
case, the only compensable service connected disorder was a
psychiatric disorder assigned a 70 percent evaluation and when the
disorder was found to preclude employment. While that subpart has
been deleted during the pendency of this claim, the more favorable
statute or regulation is to be applied. See Karnas, 1 Vet. App. at
313.

While the relevant evidence does not show that the veteran's PTSD
is manifested by symptomatology characteristic of a 100 percent
rating under the revised rating criteria, recent examinations do
show that his PTSD alone renders him demonstrably unable to obtain
or retain employment (one of the alternative tests for a 100 rating
under the old criteria). Accordingly, the Board finds that a 100
percent schedular rating is warranted under the former rating
criteria. 38 C.F.R. 4.16(c), 4.131, 4.132, Diagnostic Code 9411
(1996).

9 -

ORDER

A 100 percent schedular rating for post-traumatic stress disorder
is granted, subject to the law and regulations governing the
payment of VA monetary benefits.

R. F. WILLIAMS 
Member, Board of Veterans' Appeals

10 -



